Lewis, J.
1. When the testimony of witnesses for the plaintiff manifestly relates to the particular claim or demand against the defendant declared upon in the petition, and to no other, and, if credible, shows that such claim is just, due, and unpaid, the amount thereof, as stated in the petition, is sufficiently established, as againát a defense which raises no question of amount, but simply sets up non-liability for any amoupt. McKenna v. Bragdon, 108 Ga. 796.
2. The city court committed no error in rejecting testimony, and the plaintiff’s action was not, under the evidence introduced in its behalf, which was found true, prematurely brought. As the evidence was conflicting, the superior court did not err in overruling the certiorari; and the writ of error being so palpably without merit that this court must conclude it was sued out for delay only, damages are awarded against the plaintiffs in error.

Judgment affirmed, with damages.


All the Justices concurring.